03/12/2020



                                                                                         Case Number: DA 20-0105




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0105

MUFFIE B. MURRAY and W.STEPHEN
MURRAY,
HELD FAMILY TRUST,and WILLIAM
A. SARRAZIN,

           Plaintiffs, Counter-Defendants
and Appellees,
                                                     ORDER OF MEDIATOR APPOINTMENT
      v.

NATHAN G. JUDD,

            Defendant, Counter-Plaintiff
and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Robert L. Jovick, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this March 12, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Jon E. Doak, Malcolm H. Goodrich, Maggie W. Stein, Mark D. Parker